 



EXHIBIT 10.16
BELDEN INC.
STOCK APPRECIATION RIGHT AWARD AGREEMENT
     THIS STOCK APPRECIATION RIGHT AWARD AGREEMENT (this “Agreement”) is
effective [insert grant date] (the “Grant Date”) by and between Belden Inc., a
Delaware corporation (the “Company”) and
                                         (“Grantee”).
     WHEREAS, the Grantee is an executive or management employee of the Company
and has been selected by the Compensation Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) to receive a grant of stock
appreciation rights corresponding to                                 shares (the
“Shares”) of the Company’s common stock, $0.01 par value per share (the “Common
Stock”), subject to certain restrictions, and to enter into a Stock Appreciation
Right Award Agreement in the form hereof;
     NOW THEREFORE, the Company and the Grantee hereby agree as follows:
     1. GRANT OF SARs. The Company hereby grants to the Grantee, on the Grant
Date, stock appreciation rights corresponding to                      Shares
(such Stock Appreciation Rights with respect to such number of Shares being the
“SARs”). The SARs have an exercise price of $                     per Share (the
“Exercise Price”), which is the fair market value of a Share on the Grant Date
(such fair market value representing the closing price of a Share on the Grant
Date). The SARs shall vest and become exercisable (“Vest”) in accordance with
Section 2 below. The Grantee shall have no direct or secured claim in any
specific assets of the Company or the Shares to be issued to Grantee under
Section 4 hereof and will have the status of a general unsecured creditor of the
Company. The SARs are granted under the Company’s 2001 Long-Term Performance
Incentive Plan (the “Plan”) and shall be subject to the terms and conditions of
the Plan. Capitalized terms used in this Agreement without further definition
shall have the same meanings given to such terms in the Plan.
     2. VESTING OF SARs. One-third (1/3) of the SARs shall Vest on the first
anniversary of the Grant Date, one-third (1/3) shall Vest on the second
anniversary of the Grant Date, and the remainder shall Vest on the third
anniversary of the Grant Date. Such vesting rights with respect to the SARs are
further subject to the following conditions:

  (a)   Employment. During the Grantee’s lifetime, the SARs are exercisable only
by the Grantee, and, except as otherwise provided in clause (c) below, only if
the Grantee has remained continuously employed by the Company from the Grant
Date.

 



--------------------------------------------------------------------------------



 



  (b)   Term of SARs. The SARs shall expire ten years following the Grant Date
(the period between the Grant Date and such expiration date being the “SAR
Term”), or earlier if clause (c) of this Section 2 applies.     (c)  
Exceptions. Subject to the exceptions noted in subparts (i)-(iv) below, the SARs
shall be forfeited, cancelled and terminated immediately if the Grantee is no
longer employed by the Company.

  (i)   Retirement. If after one year from the Grant Date the Grantee retires
from employment with the Company in accordance with any Company retirement plan
then in effect, the Grantee may at any time within the three-year period
following such retirement (but within the SAR Term) exercise all SARs, including
those SARs that had not previously vested which shall Vest upon retirement. The
Grantee’s right to exercise SARs upon retirement in such fashion is expressly
conditioned on the Grantee’s furnishing to the Company a non-compete covenant
(the form of which must be reasonably acceptable to the Company) that would
prevent the Grantee from competing against the Company during such three-year
period following retirement (or, if shorter, through the end of the SAR Term).
The non-compete covenant will contain a provision that will require the Grantee
to pay the Company damages if the Grantee breaches such non-compete covenant.
The damages shall include any gain the Grantee may receive from the exercise of
an SAR in violation of such non-compete covenant.     (ii)   Disability. If the
Grantee is no longer with the Company due to disability (in accordance with any
Company disability policy then in effect), the Grantee may at any time within
one year following the Grantee’s leaving the Company (but within the SAR Term)
exercise all SARs, including those SARs that had not previously vested which
shall Vest upon the date of disability.     (iii)   Termination of Employment.
If after one year from the Grant Date the Grantee or the Company terminates the
Grantee’s employment (other than when the Company terminates the Grantee’s
employment for Cause, as defined below), the Grantee may at any time within
ninety days following the Grantee’s leaving the Company (but within the SAR
Term) exercise the Grantee’s SARs to the extent the Grantee was entitled to
exercise such SARs prior to leaving the Company, but not otherwise. “Cause” as
used above shall mean the willful failure to discharge responsibilities.    
(iv)   Death. If the Grantee dies while employed by the Company (or if the
Grantee were to die during the post-employment period covered by
Section 2(c)(ii) (Disability) above), the person entitled by will or the
applicable laws of descent and distribution may, within one year from the
Grantee’s death (but within the SAR Term), exercise the

2



--------------------------------------------------------------------------------



 



      Grantee’s SARs, including those SARs that had not previously vested which
shall Vest upon the date of death.

  (d)   Change in Control. Immediately preceding the occurrence of a Change in
Control of the Company (as defined in Section 6(e) below), the unvested SARs
shall immediately Vest in full.

     3. NON-ASSIGNMENT OF RIGHTS. The Grantee may not assign or transfer any
SARs except by will or by the laws of descent and distribution or by a qualified
domestic relations order.
     4. EXERCISE OF SARs.
          (a) Exercise. Vested SARs may be exercised by following the procedures
the Company has in place at the time of exercise. For Vested SARs to be
exercised by a person other than the Grantee (as provided above), the Company
must have appropriate documentation evidencing the rights of the Grantee’s
beneficiary(s). The Grantee shall designate the number of Shares subject to the
Vested SARs that are being exercised, and upon exercise shall be entitled to
receive that number of Shares having an aggregate fair market value equal to the
excess of the fair market value of one Share, at the time of such exercise, over
the Exercise Price, multiplied by the number of Shares subject to the SARs which
are so exercised. For purposes of this Section 4(a), fair market value shall be
determined by calculating the average of the high and low publicly-traded price
of a Share on the date of exercise.
          (b) Issuance of Shares. The Company shall issue Shares to the Grantee
upon exercise of SARs pursuant to Section 4(a) above by issuing to the Grantee a
stock certificate (or register Shares of Common Stock in book-entry form)
representing a number of requisite number of Shares. No fractional shares may be
delivered, but in lieu thereof a cash or other adjustment shall be made as
determined by the Committee in its discretion.
          (c) Withholding Taxes. At the time Shares of Common Stock are issued
to the Grantee, the Company shall satisfy the statutory Federal, state and local
withholding tax obligation (including the FICA and Medicare tax obligation)
required by law with respect to the distribution of Shares from one or more of
the following methods, as the Grantee elects: (i) the Company shall withhold
cash compensation then accrued and payable to Grantee of such required
withholding amount, (ii) the Grantee may tender a check or other payment of cash
to the Company of such required withholding amount, or (iii) by withholding from
Shares issuable to the Grantee hereunder having an aggregate fair market value
equal to the amount of such required withholding.
     5. LEGALITY OF INITIAL ISSUANCE. No Shares shall be issued unless and until
the Company has determined that:

3



--------------------------------------------------------------------------------



 



          (a) It and the Grantee, at Company’s expense, have taken any actions
required to register the Shares under the Securities Act of 1933, as amended, or
to perfect an exemption from the registration requirements thereof;
          (b) Any applicable listing requirement of any stock exchange or other
securities market on which the Common Stock is listed has been satisfied; and
          (c) Any other applicable provision of state or federal law has been
satisfied.
     6. MISCELLANEOUS PROVISIONS.
          (a) Rights as a Stockholder. Neither the Grantee nor the Grantee’s
representative shall have any rights as a stockholder with respect to any Shares
subject to the SARs until the date that the Company is obligated to deliver
Shares to the Grantee or the Grantee’s representative pursuant to Section 4
above, and then only with respect to the Shares so delivered.
          (b) No Retention Rights. Nothing in this Agreement shall confer upon
the Grantee any right to continue in the employment or service of the Company
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Company or of the Grantee, which rights are hereby
expressly reserved by each, to terminate his employment or service at any time
and for any reason, with or without cause.
          (c) Employment by Subsidiary, etc.. For purposes of this Agreement,
employment by a parent or subsidiary of or a successor to the Company shall be
considered employment by the Company.
          (d) Anti-Dilution. In the event that any change in the outstanding
Shares of Common Stock of the Company (including an exchange of Common Stock for
stock or other securities of another corporation) occurs by reason of a Common
Stock dividend or split, recapitalization, merger, consolidation, combination,
exchange of Shares or other similar corporate changes, other than for
consideration received by the Company therefor, the number of Shares subject to
the SARs hereunder shall be appropriately adjusted by the Committee whose
determination shall be conclusive, final and binding; provided, however that
fractional Shares shall be rounded to the nearest whole share. In the event of
any other change in the Common Stock, the Committee shall in its sole discretion
determine whether such change equitably requires a change in the number or type
of Shares subject to the SARs and any adjustment made by the Committee shall be
conclusive, final and binding.
          (e) Change in Control. A “Change in Control” of the Company shall be
deemed to have occurred if any of the events set forth in any one of the
following subparagraphs shall occur:
               (i) The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of

4



--------------------------------------------------------------------------------



 



1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of either (y) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (z) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (1) and (2) of subsection (iii) of this definition; or
               (ii) Individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or
               (iii) Consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, and
(2) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
               (iv) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

5



--------------------------------------------------------------------------------



 



          (f) Incorporation of Plan. The provisions of the Plan are incorporated
by reference into these terms and conditions.
          (g) Inconsistency. To the extent any terms and conditions herein
conflict with the terms and conditions of the Plan, the terms and conditions of
the Plan shall control.
          (h) Notices. Any notice required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he most recently provided to the
Company.
          (i) Entire Agreement; Amendments. This Agreement constitutes the
entire contract between the parties hereto with regard to the subject matter
hereof. This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof. The Committee shall have authority, subject
to the express provisions of the Plan, to interpret this Agreement and the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
to modify the terms and provisions of this Agreement, and to make all other
determinations in the judgment of the Committee necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in this Agreement in the
manner and to the extent it shall deem necessary or desirable to carry it into
effect. All action by the Committee under the provisions of this paragraph shall
be final, conclusive and binding for all purposes.
          (j) Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, as such laws are applied
to contracts entered into and performed in such State, without giving effect to
the choice of law provisions thereof.
          (k) Successors.
               (i) This Agreement is personal to the Grantee and, except as
otherwise provided in Section 2 above, shall not be assignable by the Grantee
otherwise than by will or the laws of descent and distribution, without the
written consent of the Company. This Agreement shall inure to the benefit of and
be enforceable by the Grantee’s legal representatives.
               (ii) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors. It shall not be assignable except in
connection with the sale or other disposition of all or substantially all the
assets or business of the Company.
          (l) Severability. If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or

6



--------------------------------------------------------------------------------



 



unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.
          (m) Headings. The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.
          (n) Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which shall constitute but one and the same instrument.
     This Agreement is executed by the Company as of the date and year first
written above.

                  BELDEN INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

     The undersigned Grantee hereby acknowledges receipt of an executed original
of this Agreement and accepts the SARs granted hereunder, and further agrees to
the terms and conditions hereinabove set forth.

         
 
 
 
                                        , Grantee    

Date:                                         , 200_

7